ITEMID: 001-83850
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF KRIVONOS v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6;Violation of P1-1
JUDGES: Christos Rozakis
TEXT: 4. The applicant was born in 1937 and lives in Novovoronezh in the Voronezh Region.
5. In 2003 and 2004 the applicant sued the local Social Security Committee for unpaid allowances and commodity benefits.
6. By judgment of 1 July 2003, the Novovoronezh Town Court of the Voronezh Region awarded her 19,315.50 Russian roubles (RUB) for the period from 1 July 2002 to 30 June 2003. On 2 September 2003 the judgment became final. The applicant received the monies on 8 June 2005.
7. By judgment of 27 February 2004, the Town Court awarded the applicant RUB 16,765.50 for the period between 1 July and 31 December 2003. On 9 March 2004 the judgment entered into force. The applicant received the monies on 3 August 2005.
8. On 15 March 2004 the Town Court awarded the applicant RUB 4,973.57. It appears that the judgment was not enforced.
9. On 7 May 2004 the Town Court awarded the applicant RUB 9,494.54 for the period from 1 January to 31 March 2004 and increased her monthly allowance to RUB 5,664.85 from 1 April 2004 with subsequent indexation. On 17 May 2004 the judgment entered into force. The applicant received the lump sum on 11 November 2005.
10. On 4 June 2004 the Town Court awarded the applicant RUB 1,772.30 in arrears, increased her monthly commodity benefits to RUB 679.78 from 1 April 2004 and ordered the Social Security Committee to adjust the applicant's annual disability allowance starting from 2005 in line with inflation. It appears that the judgment was not enforced.
11. On 6 October 2004 the Town Court awarded the applicant RUB 12,659.40 for the period from 1 April to 31 July 2004. On 18 October 2004 the judgment entered into force. The applicant received the monies on 11 November 2005.
VIOLATED_ARTICLES: 6
